Citation Nr: 1115595	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for a right ankle condition.  

4.  Entitlement to service connection for a right knee condition.  

5.  Entitlement to service connection for a left ankle condition.  

6.  Entitlement to service connection for a left knee condition.  

7.  Entitlement to service connection for a right leg condition (other than the knee and ankle).  

8.  Entitlement to service connection for a right wrist condition.  

9.  Entitlement to service connection for hemorrhoids.  

10.  Entitlement to service connection for a back condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from September 1984 to September 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Nashville, Tennessee Department of Veterans (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a right ear hearing loss that preexisted service and was aggravated therein and made worse.  He also maintains that he has a left ear hearing loss, bilateral ankle condition, bilateral knee condition, right leg condition (other than knee and ankle), right wrist condition, hemorrhoids, and a back condition, all based on service incurrence.  The Veteran's service medical records show that he was treated for these conditions in service.  He claims that he has these conditions from service to date.  

There is evidence that the Veteran has been treated for the aforementioned conditions.  However, a VA examination is needed to provide an opinion as to the etiology of these conditions and the Board finds that a VA examination is necessary to adjudicate the Veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79, (2006).  As such, this matter must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded appropriate VA medical examinations for his right ear hearing loss, left ear hearing loss, right or left ankle condition, right or left knee condition, right leg condition (other than knee and ankle), right wrist condition, hemorrhoids, and back condition.  

The claims folder must be made available and reviewed by the examiner.  

All indicated studies, to include audiology examinations, and x-ray examinations should, be performed.  

As to his right ear hearing loss, the examiner should state the likelihood that the condition existed prior to service.  If the examiner concludes that right ear hearing loss existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.  If the examiner diagnoses the Veteran as having right ear hearing loss that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

A VA examination of the left ear, bilateral ankle condition, bilateral knee condition, right leg condition (other than knee and ankle), right wrist condition, hemorrhoids, and back condition must also be performed.  All indicated studies must be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not that the named conditions were incurred in or due to an event of service.  

In offering each of these assessments, the examiner must acknowledge the Veteran's report regarding the onset and/or chronicity of the pertinent symptoms.  

All findings and conclusions should be set forth in a legible report.

2.  Then readjudicate the appeal.  If any benefit sought remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

